SULLIVAN, Chief Judge
(concurring separately):
My view of the propriety of police asking a suspect in custody for consent to search after counsel has been requested by that person is provided in United States v. Roa, 24 MJ 297, 302-03 (CMA 1987) (Sullivan, J., concurring in the result). It has not prevailed with the majority of this Court. But see United States v. D’Antoni, 856 F.2d 975 (7th Cir.1988); United States v. Yan, 704 F.Supp. 120 (S.D.N.Y.1989). Accepting the majority’s totality-of-circumstances test, however, I agree with its resolution of this case.